PER CURIAM.
This appeal is from a Judgment of the District Court of Kansas sustaining defendants’ motion for summary judgment and overruling plaintiffs’ motion for summary judgment. The critical question is whether a blind person operating a vending stand in the Federal Court House in Kansas City, Kansas, pursuant to 20 U.S.C. Section 107 et seq. (commonly known as the Randolph-Sheppard Act) is entitled to enjoin the Postmaster General from removing vending machines located in another federal building and from which the blind person receives income.
 Judge Templar sustained subject matter jurisdiction and held that removal of the vending machines did not violate any of plaintiffs’ rights vested under 20 U.S.C. Section 107. We have examined the records and briefs and conclude that the judgment of the trial court is clearly right and should be affirmed for the reasons stated in Judge Templar’s comprehensive Memorandum of Decision, 309 F.Supp. 263.
Judgment affirmed.